Title: To Alexander Hamilton from Thomas Ustick, 20 April 1799
From: Ustick, Thomas
To: Hamilton, Alexander


          
            Sir
            New York April 20th 1799
          
          Since handing you my note requesting to have my name offered for a Commission in the Provisional Army, I have thought that it might not be improper to inform you that I at present depend upon my profession for a subsistence which whenever I may be called into service must cease and that then the pay which I may receive will be my only support, if therefore I should obtain a subalterns commission only I should have innumerable pecuniary difficulties to encounter.
          Since Sir you have been so polite as to tell me that you would prevent the necessity of my producing recommendations respecting character, I have procured none, but, refer you if you wish to make any Inquiry  to Richard Harison Esquire, And in order to shew that I am not wholly unacquainted with Military duty I beg leave to observe, that I have been for near four Years a private and non commissioned officer in the Company of New York Rangers; and to shew by the enclosed certificate that I am at present a Lieutenant in the Company of Federal Guards.
          I have the Honor To be Sir Your Humble Servant
          
            Thos Ustick
          
          Major Genl. Hamilton
        